DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, with respect to Claim Objections of Claims 1 & 7 have been fully considered and are persuasive.  The Claim Objections of Claims 1 & 7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Claim Rejection of Claim 1 has been fully considered and are persuasive.  The 35 USC 112(b) Claim Rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "wherein, when the gas supplier supplies the gas into the heated metal pipe material: the protrusion portion forms, inside the flange portion, a gap portion where the inner surfaces are separated from each other and a proximity portion where the inner surfaces of the flange portion are close to each other compared to the gap portion”.
The closest prior art, Takashi (JP2012000654A), hereinafter Takashi, discloses "a forming method of forming a metal pipe having a pipe portion, comprising: preparing a heated metal pipe material between a first die and a second die; forming a first cavity 
Regarding Claim 7, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "wherein a gap portion and a proximity portion are formed inside the flange portion when the flange portion is formed by supplying the gas into the heated metal pipe material". Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Takashi (JP2012000654A), hereinafter Takashi, discloses "a forming method of forming a metal pipe having a pipe portion, comprising: preparing a heated metal pipe material between a first die and a second die; forming a first cavity portion configured to form the pipe portion and a second cavity portion which communicates with the first cavity portion and is configured to form a flange portion of the metal pipe; forming the pipe portion and the flange portion extending from the pipe portion by supplying a gas into the metal pipe material; forming a gap portion in which inner surfaces facing each other are separated from each other to form a gap and a proximity portion in which the inner surfaces are close to each other compared to the gap portion, inside the flange portion". Takashi is silent to "wherein a gap portion and a proximity portion are formed inside the flange portion when the flange portion is formed by supplying the gas into the heated metal pipe material".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725